                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   TAMBRA RENE GARRETT                              §
                                                    § Civil Action No. 4:18-CV-573
   v.                                               § (Judge Mazzant/Judge Nowak)
                                                    §
   COMMISSIONER, SSA                                §

                           MEMORANDUM OPINION AND ORDER

         The Court, having reviewed Plaintiff Tambra Rene Garrett’s Motion for Attorney Fees

  Pursuant to the Equal Access to Justice Act (Dkt. #15) and the Commissioner’s Response

  (Dkt. #17), wherein the Commissioner does not object to the requested fee and/or costs, finds that

  Plaintiff’s Motion is well taken and should be granted. Accordingly,

         It is therefore ORDERED that Plaintiff’s Motion for Attorney Fees Pursuant to the Equal

  Access to Justice Act (Dkt. #15) is GRANTED, and the Commissioner is directed to pay eight

  thousand, two hundred fifty-six dollars and no cents ($8,256.00) in attorney’s fees; Plaintiff is

. further entitled to reimbursement of four hundred dollars ($400.00) as reasonable costs to be paid

  out of the Judgment Fund. Payment shall be made payable to Plaintiff and mailed to Plaintiff’s

  counsel of record.

         IT IS SO ORDERED.

          SIGNED this 25th day of October, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
